296 Ga. 422
FINAL COPY

                        S14A1570. McNEELY v. THE STATE.


       BENHAM, Justice.

       Appellant Nebula McNeely was convicted of two counts of felony murder

and other offenses related to shoplifting and the deaths of two individuals

arising from an automobile collision. The collision occurred when appellant and

her accomplice were fleeing or attempting to elude a police officer after they had

been confronted for shoplifting.1 For the reasons set forth below, we affirm in

part with respect to the convictions, but we vacate in part, with respect to the


       1
            The crimes occurred on June 4, 2006. The Columbia County grand jury returned an
indictment on August 9, 2006, charging appellant with felony theft by shoplifting; fleeing or
attempting to elude a police officer; two counts of felony murder (while in the commission of fleeing
or attempting to elude a police officer); feticide of an unborn child during the commission of the
felony of fleeing or attempting to elude a police officer; serious injury by vehicle to the mother of
the unborn child by reckless driving; serious injury by vehicle to the six-year old child in the vehicle
in which appellant was a passenger by reckless driving; and cruelty to children in the second degree
by operating a motor vehicle in a reckless manner with the minor child unrestrained by a safety
seatbelt which resulted in serious injuries to the child. The State gave notice of its intent to seek
recidivist punishment against appellant. After a trial conducted May 6-8, 2008, the jury found
appellant guilty of the lesser offense of misdemeanor shoplifting and guilty as charged on the
remaining counts. The trial court sentenced appellant as a recidivist to twelve months to serve for
misdemeanor shoplifting, five years to serve for fleeing or eluding, life for each of the two counts
of felony murder, life without parole for feticide, five years for each of the two counts of serious
injury by vehicle, and ten years for cruelty to a child, with all sentences to run consecutively.
Appellant filed a timely motion for new trial on June 6, 2008. After a hearing on March 21, 2014,
the trial court denied the motion for new trial on April 29, 2014. Appellant filed a timely notice of
appeal on May 7, 2014, and this appeal was docketed in this Court to the September 2014 term for
a decision to be made on the briefs.
separate sentence imposed for the conviction for felony fleeing or eluding,

because we find, for purposes of sentencing, that conviction merged as a matter

of law with the convictions for felony murder.

      Viewed in the light most favorable to the verdict, the evidence shows

appellant’s accomplice, Tiara Smith, drove her SUV into an intersection against

a red light, causing a deadly automobile collision while speeding away from the

scene where Smith and appellant had been involved in shoplifting. Smith was

the girlfriend of appellant’s son. Appellant asked Smith to drive her to go

shopping for a birthday gift. Three months earlier, appellant had been released

from incarceration for shoplifting and other offenses, and Smith knew appellant

intended to shoplift merchandise on the day in question. Without permission,

appellant took along a friend’s six-year-old daughter, who was used as a

diversion during the shoplifting episode. At Marshall’s department store, a loss

prevention detective observed the women place various items in a shopping cart.

Leaving the cart inside, they then went outside to the parking lot where they

reached into an SUV and dumped items out of a shopping bag. The women

returned to the store with the empty bag, placed items previously collected in

their cart into the shopping bag, and left the store without paying for them. The

                                       2
store detective had already alerted police, and she and the store manager

followed the women out to the parking lot and confronted appellant about the

merchandise. Appellant denied the items were stolen and started shoving the

detective. Appellant refused the detective’s request to go back into the store.

Instead, when she saw that Smith and the child had gotten into the SUV,

appellant dropped the merchandise and jumped into the SUV, and the women

drove away.

      A Columbia County Sheriff’s motorcycle officer heard a dispatch about

the shoplifting and was headed in the direction of the store when he observed

an SUV speeding in the opposite direction at 70 miles per hour. After turning

around to pursue the SUV and turning on the motorcycle’s blue lights and siren,

he heard additional information that the getaway car was a dark-colored SUV

with a South Carolina license plate. The SUV he was pursuing matched the

description of the getaway car. The SUV did not stop or slow down as it went

through two intersections, and then collided with another vehicle after running

a stop light. Two occupants in the other car were killed upon impact. A third

occupant was five months pregnant, and her unborn child was lost as a result of

extensive injuries she sustained in the collision. The young girl in the SUV was

                                       3
not wearing safety restraints, and she also sustained serious injuries in the

collision. Appellant was ejected from the SUV upon impact and was taken to

the hospital. When interviewed by law enforcement at the hospital, appellant

denied going into the store in question.

      Both Smith and appellant were indicted. Smith pleaded guilty and

testified against appellant at her trial.    Smith testified that she saw the

motorcycle officer pursuing her and told appellant to put on her seatbelt because

she was going to pull over. She further testified that appellant argued with her

and demanded that she not stop, and further demanded that she run the light at

the intersection where the collision occurred. When interviewed by authorities

after the collision, Smith said appellant repeatedly demanded that Smith drive

faster to get away from the pursuing officer because she could not afford to get

into more trouble. Appellant testified at trial and admitted shoplifting. She also

admitted having gotten out of prison about three months before this incident and

admitted knowing that violating her parole and probation by shoplifting would

send her back to prison. She denied, however, that she encouraged Smith to

avoid being pulled over and claimed she told Smith to slow down.

      1. Pursuant to OCGA § 40-6-395 (a): “It shall be unlawful for any driver

                                        4
of a vehicle willfully to fail or refuse to bring his or her vehicle to a stop or

otherwise to flee or attempt to elude a pursuing police vehicle or police officer

when given a visual or audible signal to bring the vehicle to a stop. . . .”

Relying upon Carter v. State, 249 Ga. App. 354 (5) (548 SE2d 102) (2001) (in

which no evidence was presented that appellant did anything other than occupy

the passenger seat of the vehicle while his accomplice in the crime of hijacking

engaged in a high-speed chase with police), appellant argues that the evidence

was insufficient for a reasonable finder of fact to find her guilty of violating the

terms of this statute because she was not the driver of the vehicle in which she

was riding, nor did she have authority to bring the driver’s vehicle to a stop.

The State’s theory regarding this offense, however, is that appellant was a party

to this crime by aiding or abetting in it, or by intentionally advising or

encouraging Smith to commit the crime. See OCGA § 16-2-20 (b) (3) and (4).

It is true, as appellant argues, that to sustain a felony conviction, the testimony

of an accomplice must be corroborated. See former OCGA § 24-4-8.2 We

reject appellant’s assertion, however, that the evidence of her active

participation in the driver’s act of fleeing or attempting to elude the law

      2
          This Code section now appears as OCGA § 24-14-8 in the new Evidence Code.

                                             5
enforcement officer consisted solely of the uncorroborated testimony of Smith,

her accomplice to the crime. Evidence connecting the defendant with the crime,

in satisfaction of former OCGA § 24-4-8, may be slight and it may be entirely

circumstantial. Sutton v. State, 295 Ga. 350, 351-352 (1) (759 SE2d 846)

(2014). Further, “evidence of the defendant’s conduct before and after the crime

may give rise to an inference that [s]he participated in the crime.” (Citation

omitted.) Id. at 352. This rule is applicable to the crime of fleeing or attempting

to elude a police vehicle pursuant to OCGA § 40-6-395 (a). See Westmoreland

v. State, 287 Ga. 688 (4) (b) (699 SE2d 13) (2010); Cooper v. State, 281 Ga.

App. 882 (2) (637 SE2d 480) (2006).

      Appellant testified and admitted shoplifting, and further admitted she had

a prior record of shoplifting, that she had only recently been released from

prison, and that she knew getting caught the day of these events would be a

parole violation that would send her back to prison. The evidence showed

appellant avoided detention and questioning by store personnel and that she

physically assaulted one of the store employees who confronted her. When

appellant saw Smith was about to pull out of the store parking lot, she fled the

scene to jump into the car with Smith. When questioned in the hospital after the

                                         6
collision, appellant denied her involvement with the shoplifting.           These

circumstances serve as ample corroboration of the accomplice’s testimony that

appellant urged her to drive fast and ordered her to run the stop light in order to

avoid being apprehended by the pursuing police officer. “When reviewing the

sufficiency of the evidence this Court does not reweigh the evidence or resolve

conflicts in testimony. [Cit.] Resolving evidentiary conflicts and inconsistencies

and assessing witness credibility are the province of the fact finder, not the

appellate court. [Cit.]” Browner v. State, 296 Ga. 138, 140-141 (1) (665 SE2d

348) (2014); see also Dixon v. State, 294 Ga. 40 (3) (751 SE2d 69) (2013).

Accordingly, the evidence was sufficient to support appellant’s conviction, as

a party to the crime, of violating OCGA § 40-6-395 (a). See Bivins v. State, 166

Ga. App. 580 (2) (305 SE2d 29) (1983) (affirming the conviction of a passenger

in a vehicle being driven by an accomplice for fleeing or attempting to elude a

police officer).

      2. Appellant was convicted of two counts of felony murder for causing

the deaths of the two victims, as set forth in the indictment, “while in the

commission of the felony of Fleeing and Attempting to Elude a Police Officer

. . . .” Appellant was also convicted of feticide, OCGA § 16-5-80, for willfully

                                        7
killing an unborn child in the manner set forth in the statute “while in the

commission of the felony of Fleeing and Attempting to Elude a Police Officer

. . . .” Appellant challenges her convictions for these three offenses because, she

claims, the evidence was insufficient to support the underlying felony of fleeing

or attempting to elude an officer, which was an essential element of each of the

offenses, as charged. For the reasons set forth in Division 1, we find that the

evidence was sufficient to support a finding that appellant was a party to the act

of fleeing or attempting to elude a police officer. Consequently, the evidence

was sufficient for the jury to find appellant guilty of the underlying felony on

which the two felony murder counts were based, and the element of fleeing or

attempting to elude a police officer as charged in the feticide count.

      3. Along the same vein, appellant asserts the evidence was insufficient to

support a finding that she was engaged in reckless driving because she was not

the driver of the vehicle involved in this case. Consequently, she argues her

convictions for two counts of serious injury by vehicle based on the allegation

of reckless driving, and the conviction for cruelty to a child in the second degree

by operating a vehicle in a reckless manner, cannot be sustained.

      Reckless driving is defined as “[driving] any vehicle in reckless disregard

                                        8
for the safety of persons or property . . . .” OCGA § 40-6-390 (a). Serious

injury by vehicle is defined as causing bodily harm to another through the

violation of OCGA § 40-6-390 by, among other things, “rendering a member

of his body useless, [or] by seriously disfiguring his body or a member thereof

. . . .” OCGA § 40-6-394. Again, appellant claims the evidence was insufficient

to permit a jury to conclude she contributed to her accomplice’s act of driving

recklessly, other than the uncorroborated testimony of the accomplice that

appellant “egged her on.” We reject this argument because, for the reasons set

forth and discussed in Division 1, sufficient evidence was presented to

corroborate the testimony of the accomplice that appellant intentionally aided

or abetted in the commission of reckless driving, or that she intentionally

advised, encouraged, or procured her accomplice to engage in reckless driving,

as set forth in OCGA § 40-6-390 (a), in order to avoid being apprehended by the

pursuing officer. Accordingly, appellant’s convictions for the crimes predicated

upon reckless driving are affirmed, even though she was not the actual driver of

the vehicle. See Guzman v. State, 262 Ga. App. 564 (586 SE2d 59) (2003)

(evidence was sufficient to support a finding that defendant was a party to the

crime of driving under the influence of alcohol by supplying alcohol to a minor

                                       9
and the keys to his car, knowing that the minor was about to drive). Likewise,

with respect to the conviction for cruelty to a child by operating a vehicle in a

reckless manner, the evidence is sufficient to support appellant’s conviction as

a party to that crime.

      4. Pursuant to the analysis set forth in the previous divisions of this

opinion, we conclude the evidence was sufficient to sustain a conviction for

each crime for which appellant was found guilty, in accordance with the

standard set forth in Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d

560) (1979).

      5. The trial court did err, however, in imposing a separate sentence of five

years imprisonment for the fleeing or eluding conviction.            Appellant’s

convictions for felony murder and feticide were based on the underlying felony

of fleeing or eluding the police. In its briefs, the State acknowledges the long-

standing rule that the underlying felony for a felony murder conviction merges

with felony murder for purposes of sentencing. See Johnson v. State, 293 Ga.

641, 642 (1) (748 SE2d 896) (2013); see also Ferguson v. State, 280 Ga. 893,

894 (1), n. 2 (635 SE2d 144) (2006) (applying this rule to the underlying offense

of fleeing or attempting to elude a police officer). Accordingly, appellant’s

                                       10
conviction and sentence for felony fleeing or eluding, set forth in Count 2 of the

indictment, is vacated.

      6. Appellant also urges that the convictions for cruelty to children in the

second degree (by operating a vehicle recklessly with the child unrestrained,

thereby causing serious bodily injuries, as alleged in the indictment)3 and serious

injury by vehicle (by the act of reckless driving)4 with respect to the same victim

should merge for the purpose of sentencing. According to appellant, the count

alleging serious injury by vehicle is, pursuant to OCGA § 16-1-6, a lesser

included offense of the count alleging cruelty to children in the second degree,

      3
          Count 8 of the indictment reads in pertinent part that appellant was charged
              with the offense of cruelty to children in the second degree ([OCGA]
              § 16-5-70 (c)) for that said accused . . . did with criminal negligence
              cause [name of child], a child under the age of eighteen (18) years,
              cruel and excessive physical and mental pain by failing to provide
              protection to [the child], a minor over six years of age, when the
              accused did operate a motor vehicle in a reckless manner with said
              minor unrestrained by a safety seat belt which resulted in the child
              receiving serious facial injuries during an accident, contrary to the
              laws of [the] State . . . .
      4
          Count 7 of the indictment reads in pertinent part that appellant was charged
             with the offense of serious injury by vehicle ([OCGA] § 40-6-394) for
             that said accused . . . did without malice, cause bodily harm to [name
             of child], a human being, by rendering a member of her body useless
             through a violation of the Official Code of Georgia Annotated Section
             40-6-390, Reckless Driving, in that said accused did fail to stop at a
             traffic control device . . . while traveling at a high rate of speed, and
             did collide with another vehicle, and as a result of the accident [the
             child], an occupant in the accused’s vehicle, suffered [a list of serious
             injuries].

                                                11
because it is demonstrated by proof of the same or less than all the facts

necessary to prove the cruelty to children accusation. Appellant also asserts the

same conduct established the commission of both these crimes.

      We reject these assertions. The test for whether convictions for multiple

criminal offenses must be merged is “whether each provision requires proof of

a fact which the other does not.” (Citation and punctuation omitted.) Drinkard

v. Walker, 281 Ga. 211, 215 (636 SE2d 530) (2006). These two counts do not

require merger because each offense requires proof of a different wrongful act.

Conviction for cruelty to children in the second degree requires the person

charged to have caused, with criminal negligence, cruel or excessive physical

or mental pain to a child under the age of 18. OCGA § 16-5-70 (c). As alleged

in the indictment, the offense required proof that the appellant failed to provide

protection to the injured child by operating a motor vehicle in a reckless manner

with the child unrestrained, thus causing her injuries. Conviction for serious

injury by vehicle, as alleged in this case, requires the person charged to have

caused bodily harm to another, as described in the statute, through violation of

the reckless driving statute. OCGA § 40-6-394. The cruelty to children

conviction in this case required proof of facts not required by the serious injury

                                       12
by vehicle conviction, and vice versa, and thus these two convictions do not

merge.

      Judgment affirmed in part and vacated in part. All the Justices concur.



                          Decided January 20, 2015.
      Murder. Columbia Superior Court. Before Judge Jolly.
      McMillan & Rawlings, Thomas C. Rawlings, Brandi D. Payne, for
appellant.
      Ashley Wright, District Attorney, Henry W. Syms, Jr., Madonna M. Little,
Assistant District Attorneys, Samuel S. Olens, Attorney General, Patricia B.
Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant
Attorney General, Christian A. Fuller, Assistant Attorney General, for appellee.




                                      13